DISSENTING OPINION.
                     ON PETITION TO REHEAR.
Responding to the petition, we find no error in the statement of the majority opinion that the sales involved "were made, property passed, and there was delivery to the buyers in Tennessee."
The petitioner does not distinguish between a contract to sell and a sale. Doubtless there was a contract to sell *Page 701 
part of the goods entered into in Kentucky. It was, however, a sale of unascertained goods and the transfer of property was in Tennessee. Certainly there was no transfer of property to Browder until the gasoline was removed from petitioner's place of business in Dyersburg and placed in the tanks at Union City.
The foregoing, however, is immaterial because the tax here involved is not a sales tax but a tax on the storage of the gasoline.
The proposition urged in the petition for rehearing is that the gasoline with respect to which the tax here was collected was in interstate commerce while in Tennessee, and that the construction given by this Court to section 1140 of the Code, as amended by chapter 130 of the Acts of 1933, brings the statute into conflict with the Commerce Clause of the Constitution of the United States, Article 1, Section 8.
Petitioner also insists that the construction given the statute brings it in conflict with Section 1 of the Fourteenth Amendment of the Constitution of the United States and Section 8 of Article 11 of the Constitution of the State of Tennessee.
This case was presented on the hearing by the late Mr. Charles M. Bryan of Memphis — an able and extremely careful lawyer. He was doubtless of opinion that the recent decisions of this Court in Texas Co. v. McCanless, Commissioner, 177 Tenn. 238,148 S.W.2d 360; and State v. Standard Oil Co. of Louisiana,
December Term, 1940,1 resolved the constitutional questions against him. The latter case was affirmed by the Supreme Court of the United States, 314 U.S. 573, 62 S.Ct., 112, 86 L.Ed., —. *Page 702 
In argument and in their brief filed in this Court on the hearing, petitioner's counsel raised none of the constitutional questions now brought forward but, almost in as many words, waived those questions.
In the assignments of error and brief filed for the State there was some argument and citation of authority tending to show that the gasoline involved had passed out of interstate commerce and had come to rest in Tennessee. Counsel for the petitioner, the appellee then, opened the brief with this statement:
"The two questions involved in this case are, we insist, when simply stated, almost self-responsive.
"Opposing counsel as to the first issue has confused the rights of a taxpayer arising under the Commerce Clause of the United States Constitution with the classification of property for taxation provided by Section 1140 of the Code, as amended. We are concerned here only with the meaning of that section, and therefore the first issue is as follows:
"1. When Section 1140 of the Code, as amended, provides that gasoline `stored for export' and `subsequently exported outside the State' shall not be taxed, can there be read into the statute a proviso that this freedom from taxation can arise only when the `export' is made by a conveyance not owned by the purchaser.
"Or, to state the issue with the insertion in appellant's statement of the words which make the question arise from the established facts:
"1. When an oil company stores gasoline for export in accordance with the provisions of Code Section 1140, and sells and delivers for export to a customer in Tennessee, and the gasoline is forthwith `exported out of the state' by the customer in the same truck into which *Page 703 
the gasoline was delivered, is such gasoline subject to the State gasoline tax."
The brief then goes on to state the second issue, but that matter was decided by this Court in favor of the appellee, petitioner now.
Further in the brief submitted on the original hearing, referring to an argument of the State, counsel for petitioner said this:
"It is apparently claimed that if the gasoline sales were not in interstate commerce they were not `exports,' and certain cases from the Supreme Court of the United States are cited upon the question of what is interstate commerce. These cases while very persuasive upon the point to which they are cited, we earnestly insist, have nothing to do with the instant case."
There was no reference in the opinion of the Court to the constitutional questions now brought up. An examination of the opinion of the chancellor does not indicate that any of these questions were submitted to him. Such being the plight of the case, under well settled practice, we can not undertake to pass on these matters now.
This Court will not grant relief that was not asked nor granted below and was sought for the first time on petition to rehear.Nashville v. Wilson, 88 Tenn. 407, 12 S.W. 1082.
Such is the rule in the trial courts. A new trial will not be granted to enable a defendant to avail himself of the matter which he might have presented on the trial but raised for the first time on his motion for a new trial. Heggie v. Hayes,141 Tenn. 219, 208 S.W. 605, 3 A.L.R., 150. *Page 704 
We think a rule similar to that announced in Nashville v.Wilson, supra, with respect to petitions for rehearing, prevails in appellate courts quite generally.
"In civil cases it is a well-recognized rule that questions not advanced on the original hearing will not be considered on petition for a rehearing. This must necessarily be so, because if new questions could be raised on a rehearing, there would be no end to a case on appeal or error. This rule is especially applicable in the case of a question as to the constitutionality of a statute." 3 Am. Jur., 350.
"As a general rule a rehearing cannot be had on account of matters or questions different from those urged at the original hearing by the party seeking the rehearing; and points which have been waived on the hearing, either expressly or by implication will not be considered on a petition for a rehearing." 4 C.J.S., Appeal and Error, sec. 1421, p. 2032.
In support of the tests above quoted numerous decisions are cited from the various appellate courts, which decisions well support the rule stated.
Petition to rehear is denied.
1 Not designated for publication.
 *Page 1